Title: Remarks concerning the Savages of North America, [before 7 January 1784]
From: Franklin, Benjamin
To: 


          In the fall and winter of 1783–84, when Franklin’s diplomatic responsibilities were at an ebb, he was confined to his house by painful ailments, and he was hoping for permission to leave France, he seems to have spent much of his time reflecting on the differences among peoples and nations, and considering how to characterize the nation he had helped to create. During these dark months he labored over three remarkably different pieces that, in various ways, contrasted America—or what he wanted America to be—with the culture of Old World Europe. All three were translated into French, but he circulated only two, in the form of printed pamphlets: “Remarks concerning the Savages of North America” and “Information to Those Who Would Remove to America” (published at the end of this volume). The third piece, written in the form of a private letter to his daughter, was suppressed on the advice of the abbé Morellet. Its critique of the French aristocracy was too blunt.
          Neither of the two printed essays can be dated with any precision. “Remarks” had to have been written well before January 7, when the duc de La Rochefoucauld sent Franklin his French translation. (His cover letter is below.) The only other clue to the timing of its composition is a tenuous one: a crude pencil sketch on the verso of page 6 of the draft, depicting a manned hot-air balloon tethered to the ground with ropes. If contemporary with the draft, the drawing

indicates that Franklin was working on “Remarks” during Montgolfier’s first manned balloon trials in October.
          “Remarks” and “Information,” which were both produced in English and French editions, were not printed until sometime around March. This was the period when Franklin was printing, as keepsakes for his friends, the shorter jeu d’esprits that he had written over the years of his residence at Passy and now gathered under the title “Bagatelles.” “Remarks” and “Information” were included in that collection. Unlike the other bagatelles, however, which were only distributed to his circle of intimates, Franklin intended “Information,” and probably also “Remarks,” for a wider audience.
          The first surviving references to these pamphlets are to the English versions. “Information” was ready by March 9, when Franklin sent a copy to Congress. On March 10, the abbé Morellet sent both “Information” and “Remarks” to Lord Shelburne. In May, without Franklin’s knowledge, John Stockdale in London published the pair as Two Tracts … by Dr. Benjamin Franklin, thereby attaching his name to pieces that had been issued anonymously. Two months later,

a Passy imprint of “Remarks” was given to Birmingham printers Pearson and Rollason, probably by Joseph Priestley. They reissued it with a prefatory “Advertisement” that attributed the essay to Franklin. A reviewer concurred that the style was certainly his. In the fall of 1784 Jacques-Pierre Brissot de Warville translated the pieces and published them in his Journal du Licée de Londres. Although the pamphlets were “sans date & sans nom d’Auteur,” he wrote, they had surely come from the pen of “le politique profond & le Phisicien célèbre dont s’honore l’Amérique.”
          Franklin’s French edition of “Information,” entitled “Avis à ceux qui voudraient s’en aller en Amérique,” was printed by early March, around the same time as the English; see the headnote to that piece. The earliest reference to his French edition of “Remarks” is a month later: when Mme Brillon requested a copy of “Avis,” he sent her both “Avis” and “Remarques sur la politesse des sauvages de l’Amérique septentrionale.” His note to her of April 8 constitutes the sole surviving record of his having given “Remarks,” in either French or English, to anyone. That same month, however, the French version appeared in the Correspondance littéraire, where the editor noted that it had been translated from Franklin’s English by the duc de La Rochefoucauld.
          Three manuscript versions of Franklins’ text survive, all undated: his eleven-page draft and two contemporary copies of it made by

Benjamin Franklin Bache. One of the copies is nearly perfect; this may have been the one given to the translator. The other (from which the press copy was made) has several mistakes that Franklin corrected. He also made further revisions. The printed text includes those revisions, as well as two final wording changes that were not marked on this copy. They are noted in annotation, below.
          We reproduce the text as printed on the Passy press because it reflects Franklin’s final revisions, and because it was the version that he made public. It is marred, however, by innumerable discrepancies that were introduced by the compositor: changes in punctuation, the rendering of contractions and ampersands, the use of italics, and the use of hyphens. The compositor was almost certainly Moritz Meyer, a Saxon printer with only a rudimentary knowledge of English, who worked for Franklin from December, 1783, until May, 1784. That the compositor was a nonnative speaker is suggested by the nature of the occasional misspellings. That Franklin himself did not set the type is indicated by, among other things, the hyphenization of “North-America” throughout “Remarks” and “Information.” Franklin never hyphenated this name, nor was it hyphenated in any of Benny Bache’s copies. In our own title line, above, we render the name of this piece as Franklin did.
          “Remarks” is in some ways the most enigmatic of the pamphlets Franklin printed at Passy. Whereas his purpose in distributing “Information” is well documented, his papers are silent as to “Remarks.” We have scant evidence of where he sent it, have found no acknowledgments of its receipt, and, with the one exception noted below, have found no reactions to it by any of his friends.
          An unidentified British reader of Two Tracts took “Remarks” to be a “ludicrous” attempt to neutralize the stories of Indian savagery that were deterring potential emigrants from settling the American frontier, as recommended in “Information to Those Who Would Remove

to America.” The doctor’s good friend Cabanis, on the other hand, writing an appreciation of Franklin after his death, saw “Remarks” as an expression of the American minister’s belief in simplicity as the root of happiness, a belief that had been informed by firsthand observations of Indian tribes. Franklin viewed the Indians’ “mœurs” as superior to “les nôtres” in several ways, wrote Cabanis; living under the freedom they enjoyed had brought them greater happiness than that of “nations civilisées.” These reactions reflected two common stereotypes of America. Both of these contemporaries failed to see in the essay what seems so evident to modern readers, the satire on the parochialism and hypocrisy of every nation’s view of itself and others.
          
         
          
            [before January 7, 1784]
          
          
            
              REMARKS
              CONCERNING THE SAVAGES OF NORTH-AMERICA.
            
            
              
              Savages we call them, because their manners differ from ours, which we think the Perfection of Civility; they think the same of theirs.
              Perhaps if we could examine the manners of different Nations with Impartiality, we should find no People so rude as to be without Rules of Politeness; nor any so polite as not to have some remains of Rudeness.
              The Indian Men, when young, are Hunters and Warriors; when old, Counsellors; for all their Government is by the Counsel or Advice of the Sages; there is no Force, there are no Prisons, no Officers to compel Obedience, or inflict Punishment. Hence they generally study Oratory; the best Speaker having the most Influence. The Indian Women till the Ground, dress the Food, nurse and bring up the Children, & preserve & hand down to Posterity the Memory of Public Transactions. These Employments of Men and Women are accounted natural and honorable. Having few Artificial Wants, they have abundance of Leisure for Improvement by Conversation. Our laborious manner of Life compared with theirs, they esteem slavish and base; and the

Learning on which we value ourselves; they regard as frivolous and useless. An Instance of this occurred at the Treaty of Lancaster in Pennsylvania, Anno 1744, between the Government of Virginia & the Six Nations. After the principal Business was settled, the Commissioners from Virginia acquainted the Indians by a Speech, that there was at Williamsburg a College with a Fund for Educating Indian Youth, and that if the Chiefs of the Six-Nations would send down half a dozen of their sons to that College, the Government would take Care that they should be well provided for, and instructed in all the Learning of the white People. It is one of the Indian Rules of Politeness not to answer a public Proposition the same day that it is made; they think it would be treating it as a light Matter; and that they show it Respect by taking time to consider it, as of a Matter important. They therefore deferred their Answer till the day following; when their Speaker began by expressing their deep Sense of the Kindness of the Virginia Government, in making them that Offer; for we know, says he, that you highly esteem the kind of Learning taught in those Colleges, and that the Maintenance of our Young Men while with you, would be very expensive to you. We are convinced therefore that you mean to do us Good by your Proposal, and we thank you heartily. But you who are wise must know, that different Nations have different Conceptions of things; and you will therefore not take it amiss, if our Ideas of this Kind of Education happen not to be the same with yours. We have had some Experience of it: Several of our Young People were formerly brought up at the Colleges of the Northern Provinces; they were instructed in all your Sciences; but when they came back to us they were bad Runners, ignorant of every means of living in the Woods, unable to bear either Cold or Hunger, knew neither how to build a Cabin, take a Deer, or

kill an Enemy, spoke our Language imperfectly; were therefore neither fit for Hunters, Warriors, or Counsellors; they were totally good for nothing. We are however not the less obliged by your kind Offer, tho’ we decline accepting it; and to show our grateful Sense of it, if the Gentlemen of Virginia will send us a dozen of their Sons, we will take great Care of their Education, instruct them in all we know, and make Men of them.
              Having frequent Occasions to hold public Councils, they have acquired great Order and Decency in conducting them. The old Men sit in the foremost Ranks, the Warriors in the next, and the Women and Children in the hindmost. The Business of the Women is to take exact notice of what passes, imprint it in their Memories, for they have no Writing, and communicate it to their Children. They are the Records of the Council, and they preserve Tradition of the Stipulations in Treaties a hundred Years back, which when we compare with our Writings we always find exact. He that would speak, rises. The rest observe a profound Silence. When he has finish’d and sits down, they leave him five or six Minutes to recollect, that if he has omitted any thing he intended to say, or has any thing to add, he may rise again and deliver it. To interrupt another, even in common Conversation, is reckoned highly indecent. How different this is from the Conduct of a polite British House of Commons, where scarce a day passes without some Confusion that makes the Speaker hoarse in calling to order; and how different from the mode of Conversation in many polite Companies of Europe, where if you do not deliver your Sentence with great Rapidity, you are cut off in the middle of it by the impatient Loquacity of those you converse with, & never suffer’d to finish it.
              The Politeness of these Savages in Conversation is indeed carried to excess, since it does not permit them to contradict, or deny the Truth of what is asserted in their Presence. By this means they indeed avoid Disputes, but then it becomes difficult to know their Minds, or what Impression you make upon them. The Missionaries who have attempted to convert them to

Christianity, all complain of this as one of the great Difficulties of their Mission. The Indians hear with Patience the Truths of the Gospel explained to them, and give their usual Tokens of Assent and Approbation: you would think they were convinced. No such Matter. It is mere Civility.
              A Suedish Minister having assembled the Chiefs of the Sasquehanah Indians, made a Sermon to them, acquainting them with the principal historical Facts on which our Religion is founded, such as the Fall of our first Parents by Eating an Apple, the Coming of Christ to repair the Mischief, his Miracles and Suffering, &c. When he had finished, an Indian Orator stood up to thank him. What you have told us, says he, is all very good. It is indeed bad to eat Apples. It is better to make them all into Cyder. We are much obliged by your Kindness in coming so far to tell us those things which you have heard from your Mothers. In return I will tell you some of those we have heard from ours.
              In the Beginning our Fathers had only the Flesh of Animals to subsist on, and if their Hunting was unsuccessful, they were starving. Two of our young Hunters having killed a Deer, made a Fire in the Woods to broil some Parts of it. When they were about to satisfy their Hunger, they beheld a beautiful young Woman descend from the Clouds, and seat herself on that Hill which you see yonder among the blue Mountains. They said to each other, it is a Spirit that perhaps has smelt our broiling Venison, & wishes to eat of it: let us offer some to her. They presented her with the Tongue: She was pleased with the Taste of it, & said, your Kindness shall be rewarded. Come to this Place after thirteen Moons, and you shall find something that will be of great Benefit in nourishing you and your Children to the latest Generations. They did so, and to their Surprise found Plants they had never seen before, but which from that ancient time have been constantly cultivated among us to our great Advantage. Where her right Hand had touch’d the Ground, they found Maize; where her left Hand had touch’d it, they found Kidney-beans; and where her Backside had sat on it, they found Tobacco. The good Missionary, disgusted with this idle Tale,

said, what I delivered to you were sacred Truths; but what you tell me is mere Fable, Fiction & Falsehood. The Indian offended, reply’d, my Brother, it seems your Friends have not done you Justice in your Education; they have not well instructed you in the Rules of common Civility. You saw that we who understand and practise those Rules, believed all your Stories; why do you refuse to believe ours?
              When any of them come into our Towns, our People are apt to croud round them, gaze upon them, and incommode them where they desire to be private; this they esteem great Rudeness, and the Effect of want of Instruction in the Rules of Civility and good Manners. We have, say they, as much Curiosity as you, and when you come into our Towns we wish for Opportunities of looking at you; but for this purpose we hide ourselves behind Bushes where you are to pass, and never intrude ourselves into your Company.
              Their Manner of entring one anothers Villages has likewise its Rules. It is reckon’d uncivil in travelling Strangers to enter a Village abruptly, without giving Notice of their Approach. Therefore as soon as they arrive within hearing, they stop and hollow, remaining there till invited to enter. Two old Men usually come out to them, and lead them in. There is in every Village a vacant Dwelling, called the Strangers House. Here they are placed, while the old Men go round from Hut to Hut acquainting the Inhabitants that Strangers are arrived who are probably hungry and weary; and every one sends them what he can spare of Victuals and Skins to repose on. When the Strangers are refresh’d, Pipes & Tobacco are brought; and then, but not before, Conversation begins, with Enquiries who they are, whither bound, what News, &c. and it usually ends with

Offers of Service, if the Strangers have Occasion of Guides or any Necessaries for continuing their Journey; and nothing is exacted for the Entertainment.
              The same Hospitality, esteemed among them as a principal Virtue, is practiced by private Persons; of which Conrad Weiser, our Interpreter, gave me the following Instance. He had been naturaliz’d among the Six-Nations, and spoke well the Mohock Language. In going thro’ the Indian Country, to carry a Message from our Governor to the Council at Onondaga, he call’d at the Habitation of Canassetego, an old Acquaintance, who embraced him, spread Furs for him to sit on, placed before him some boiled Beans and Venison, and mixed some Rum and Water for his Drink. When he was well refresh’d, and had lit his Pipe, Canassetego began to converse with him, ask’d how he had fared the many Years since they had seen each other, whence he then came, what occasioned the Journey, &c. &c. Conrad answered all his Questions; and when the Discourse began to flag, the Indian, to continue it, said, Conrad, you have liv’d long among the white People, and know something of their Customs; I have been sometimes at Albany, and have observed that once in seven Days, they shut up their Shops and assemble all in the great House; tell me, what is it for? what do they do there? They meet there, says Conrad, to hear & learn good things. I do not doubt, says the Indian, that they tell you so; they have told me the same; but I doubt the Truth of what they say, & I will tell you my Reasons. I went lately to Albany to sell my Skins, & buy Blankets, Knives, Powder, Rum, &c. You know I used generally to deal with Hans Hanson; but I was a little inclined this time to try some other Merchants. However I called first upon Hans, and ask’d him what he would give for Beaver; He said he could not give more than four Shillings a Pound; but, says he, I cannot talk on Business now; this is the Day when we meet together to learn good things, and I am going to the Meeting. So I thought to myself since I cannot do any Business to day, I may as well go to the Meeting too; and I went with him. There stood

up a Man in black, and began to talk to the People very angrily. I did not understand what he said; but perceiving that he looked much at me, & at Hanson, I imagined he was angry at seeing me there; so I went out, sat down near the House, struck Fire & lit my Pipe; waiting till the Meeting should break up. I thought too, that the Man had mentioned something of Beaver, and I suspected it might be the Subject of their Meeting. So when they came out I accosted any [my] Merchant; well Hans, says I, I hope you have agreed to give more than four Shillings a Pound. No, says he, I cannot give so much. I cannot give more than three Shillings and six Pence. I then spoke to several other Dealers, but they all sung the same Song, three & six Pence, three & six Pence. This made it clear to me that my Suspicion was right; and that whatever they pretended of Meeting to learn good things, the real Purpose was to consult, how to cheat Indians in the Price of Beaver. Consider but a little, Conrad, and you must be of my Opinion. If they met so often to learn good things, they would certainly have learnt some before this time. But they are still ignorant. You know our Practice. If a white Man in travelling thro’ our Country, enters one of our Cabins, we all treat him as I treat you; we dry him if he is wet, we warm him if he is cold, and give him Meat & Drink that he may allay his Thirst and Hunger, & we spread soft Furs for him to rest & sleep on: We demand nothing in return*. But if I go into a white Man’s House at Albany, and ask for Victuals & Drink, they say, where is your Money? and if I have none, they say, Get out, you Indian

Dog. You see they have not yet learnt those little good things, that we need no Meetings to be instructed in, because our Mothers taught them to us when we were Children. And therefore, it is impossible their Meetings, should be as they say for any such purpose, or have any such Effect; they are only to contrive the Cheating of Indians in the Price of Beaver.
            
          
        